POLEN, Judge,
dissenting.
I respectfully dissent. Notwithstanding the trial court’s failure to make specific references to the record in granting appellees’ motion for new trial, I believe the trial court was in the best position, having presided over the entire trial, to determine whether the verdict was against the manifest weight of the evidence. The majority recognizes the granting of a new trial is within the discretion of the trial court, and that a greater burden exists to overturn an order granting a new trial, as compared to an order denying a new trial. I would hold that appellants have failed to meet that high burden, and affirm.